424




OFFICE   OF THE AlTORNEY     GENERAL   OF TEXAS
                    AUSTIN
       of sat% dtheete
                     -beingtrrarkedExhibit *A* attached
       hatrat sn4 made a part hereof.
            w(2l TO co&le   a rmt sheet reifleatlnp:
                                                   an
       sn~lysfe 0r eaah and every tmmt or real propw-
       ty lvaetot!in seid diatriat            on which there laag 'be
       due any tlelinquent       taxes,     simrlng the page mm-
       ber or the tax roll-on whleh the sane appease;
       tha grlnelgle owner, the address or.said owner,
       the bwdzeso in whloh he 1s engaged and en
       other inrormtion of value in ol&       the kx
       reaords of seid dfstrict Of errorB, OoniliCts
       an4 unknown owners. k blenk spsoiatanof eald
       sheets being ma&e& Exhibit 'Bt attauhed her&o
       arndnmde a part hersot.*
             ~tze~rmentthea~~~d~,iror~Cero~ooa-
aldsratlon   to be paid iox?euch fmroiaosr
            T?$ or ti delinqmnt tams p&I to said
       aistrldi rar the Y-T 1938 aab aa13.
                                         priar ffkt328
       between the bte hereof azd the 1st day vi Emah,
       2942, ,fnchtsiYe.
           -"2$ 0r au  fi8~in@l0l%t trt*aspaid t0 eald
       distr5ct for the year 1939 between the tletosof
       &a-ah 1st. 1940, and Y%a?ah  leti, 194  5mluslYe~.
            "S$ or all Ueltngmzit &x98 paId to m&d
       Bletrict GOT the year 1940 between the Qates .vr
       tiara let, 1911, end.ffarchLrrt,1942, lnalu8lYe.
              ‘“Safd~ccuapensation        i.8   to   be pa%& 6s an& when
       .se,id toxen,   pmialty    an%     interest     eru uc~llmted
       without PUrtheT &Qtion Or the boa?&*
                                                             426




    districts and mmicipal corporationsor~e~&x+d under
    eny fymtrcl or special law of tiie Xate and whloh
    have power er.d authority to levy and uvlleot their
    vwn texe8, a?tdt11etelm!1of such ooxpQretl@n~sim.l
    have the benefit or all llena end remdfes for the
    security axi:collectionof tgreo due tker,as ia pso-
    vided in eaid Title la the u.me or taxes.duethe
              Courtp. ('iuts1935, uto L~c., p. 666,
    State az.ad
    oh. 261, 4 1.)"
         The loot poxa&raph   ol:~tlole 7343, RevisedCivil
Btatutes,reeds:
         *All l.assof this State for the purpose of vol-
    lectl,ngdelinquent State atndcouuty tares are by
    this lvw Irede.evail.sble for, and wh8hcn:
                                             ia~vked &m3.l
    be applied to, the aolieetion   of delinqu5nt taxva
    af cities anO tom   end independentsohvol.dfstrivts
    in 60 far aa aneh lewe 6re eppficable. Id.1 Acta
    3rd C,.S. 192Q, p. &.fL!cs;
                            Lots 2nd C. b. 1923, p. 39."
           In Es&l vs. %insfield IndependuntSicbovlDietrlct,
123 S. P;.(26) 629, the aqiro~~ Court held that *a;ll.lanaof
this atate for the pmose of oollectingdelinquent state and
county texes shall.be applied to tke collectionof delinquent
tlsxes Of indepsndent s&uxA aistriota in 80 f-w as suah law8
ere epplicable.* ~stioles 7335 and 73350 were held appllee-
ble in that ease except as to the requirement of ~epprovelby
the Comptrol'ler end the Attornog General.
        . Eeotioos 1 and 2 of Art[Lole726&s,V~rnon'~ Civil
Ste.tuten,seeas ES followsr
          “Mt. 726&a. idjufht6nt0r dtaingrie t6ix0e
     azd oollectlon tbm30r.
          *Sec. 1.   It Is hereby declared the t=oliey
     of t!;0.2tnts to adjust ff,elinquent
                                        tare6, correct
     errore, to elkzinataoollrlictain surmys~vf land,
     ~lndto collect t!ledelinywnt, ocoupotio~~, rran-
     c'liaeEirid
               Ad Valorm Texes, in order to oleer this
     LtutQ or suet;ta%ea, error6 an% conflicts at the
     esrmz3et d&e-poesibS%* md to provide e syet,atn
     for wm3sscm3, fi order to etkiuate the numerous
     errors t!xt riowappear an the t6x mlPe emh re-
     CUrTir-,~
             year.
       intwebu, or an &Q%mnt equel to such gezlalt-y  end
       interrestor all b3liuqufJnt tares aalleoted. A5y
       county beslrinE,to instell 8 tax or plat system
       and cleertha  aounty of 4rmr4,   oonfllats and un-
       knoum owners, may do 80 by payIs& not.tci exceed
       15s or the delinquent tams aalleated, whIti pay-
       nellt stall ao7er the ao8t or reoorde and &&All-
       inp; Eame."

               We think the GaolsaisDionean~
                                          Court of a acmnty, under
autkdty        or   811031 tamt48        aould   make   8~0h   0   cr0nfx-m ae this.
Cherokee Oeuntyvs. oboq i5 8. E, (Za) 5383 (ikmib35ion4r5*
court ve. Wallme, 15 S. W. (26) 535;
8. W. (26) 228; Utmnelloa~ Swisher 00.
Waaag&oohes Co. vs. Lafferty, 6l 8. 8. t2d 1 994. 82nor. suah
St8tUt86 am  applloable to lndepand~t aoh      dl6?ltiatn, UndaF
authority 0r the B411-Uansrield Indapendsnt 8bx#l Dll8trict
ease, independe&  soho   distrIcta QaSi 3.4gaU.y eater lilt0
euah   aontraata       es the one aubzdttad.




                    APPROVEHdAY 3, 1940

                     ---
                    ATTORNEY GENERALQ~       TEXAS